Title: 5th.
From: Adams, John Quincy
To: 


       After writing a few lines in my common place book, I took the second volume, of Blackstone, which treats of the rights of things. I did not read much, and with the extracts which I make, I shall not be able to proceed with very rapid progress. Thomson notwithstanding he keeps schools holds an equal pace with me. However he reads in the evening, while I am employ’d in copying off the forms. This he has already done, having been more than four months in the office. I dined at Mr. Tufts’s. The new married pair appeared quite calm and composed, though they looked as if they had been broken of their rest. Whether it be really so is well known to those whom it may concern. In the afternoon before it grew dark, I went down with Thomson, and found Putnam; with him we went to Dr. Swett’s and found Little. From thence we retired very abruptly, and went home with Moses. We spent the evening there and supped, after which we all returned respectively to our homes: here I sat a few minutes with Dr. Kilham, my very worthy fellow boarder; and then retired to my room; where, what with copying forms, and what with relating the business of the day, I have almost brought it to 1. in the morning.
      